Title: To George Washington from Tobias Lear, 29 May 1795
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            George Town [D.C.] May 29th 1795.
          
          In the postscript of a Letter which I had the honor of writing to you on the 26th instant, I acknowledged the receipt of your respected favor of the 25th (which P.S. was added, however, on the evening of the 27th when your letter got to hand and the mail was just closing) in which I noted the sum of money & order on the Bank of Alexa. enclosed in that letter; but on recurring to the order, I found I had noted the amount to you to be 3,400 Dollars, whereas it was three thousand four hundred & thirty dollars & sixty seven Cents. This I have received at the Bank of Alexandria. I have purchased five shares in the Alexa. Bank at par, amountg to 1000 Ds.—which was all I could find for sale at par yesterday. I shall endeavou[r] to get five more, if to be had at the same rate, which I presume they may in a few days—The Balance of 2390 D. 67 Ct I shall lay out in Columbia Shares—I can have them now at par; but as some have been sold under, and as the time of paying ten dollars on each share will be on monday next, I think it best to delay purchasing ’till the moment of payment is at hand, when it is probable there will be many who cannot readily find the means of paying on that day (which must be done or the shares forfeited) and will therefore be ready to sell for less. At all events I can get them at par, and there is but little doubt of their being somewhat above it as soon as this day of payment shall have passed.
          I yesterday met Doctor Stuart in Alexandria, who had received three thousand dollars from Mr John Bassett, which he requested me to receive on your account, as it was to be paid to you, and he was going out of town, before he could see Mr Pearce. This I accordingly did, and put the same into the Bank of Alexandria. Should the prospect of purchasing stock to advantage appear, I shall venture to lay out part of this money also on your account in this way. I purchase the stock at this moment in my own name

for obvious reasons shall, after the present speculation upon it has passed, ha⟨ve⟩ transferred to your’s.
          There are at present several persons here from Georgia & else where, who have made considerable purchases in the City, as I am told, from Mr Greenleaf, and who talk of improving largely. I had rather see these purchases made now from individuals than from the public, if the public works can progress without sales; for the value of ground must be increased by the division of property, and more especially if improvements are made upon the Lots. With sincere prayers for your health & happiness as well as that of Mrs Washington and the family, I have the honor to be, most respectfully & affectionately Your obliged & grateful friend
          
            Tobias Lear.
          
        